Citation Nr: 0328848	
Decision Date: 10/24/03    Archive Date: 11/04/03	

DOCKET NO.  99-18 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 for carpal tunnel syndrome of the left wrist. 

2.  Entitlement to an initial disability evaluation in excess 
of 10 for carpal tunnel syndrome of the right wrist. 

3.  Entitlement to an initial compensable disability 
evaluation for dermatitis of the hands and wrists.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1989 to November 
1996.  

In a communication received in August 1999, the veteran 
reasonably raised the issue of his entitlement to service 
connection for arthritis of the hands.  This matter has not 
been developed or adjudicated by the RO and is referred back 
for initial consideration.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the VARO 
in Detroit, which granted service connection for each of the 
disabilities at issue and assigned a noncompensable 
evaluation for dermatitis of the hands and wrists, a 
10 percent disability rating for carpal tunnel syndrome of 
the left wrist, and a 10 percent disability rating for carpal 
tunnel syndrome of the right wrist.  The veteran testified 
before the undersigned at a July 2000 travel board hearing.  
In August 2002, the Board directed further development of the 
claim by its Evidence Development Unit (EDU).  


					REMAND 

In August 2002, the Board directed additional development be 
undertaken pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2). The record reflects that the directed 
development was accomplished to the extent possible.  Private 
medical records were associated with the claims folder, and 
the veteran was accorded rating examinations by VA.  

Prior to May 1, 2003, VA regulations provided that, if 
further evidence, clarification of the evidence, correction 
of a procedural defect, or any other action was essential for 
a proper and appellate decision, a Veterans Law Judge or 
panel of judges could direct Board personnel to undertake the 
action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated that regulatory provision allowing for 
the Board to develop evidence on a claim.  The Federal 
Circuit held that 38 C.F.R. § 19.9 and the amended rule 
codified at 38 C.F.R. § 20.1304 were inconsistent with 
38 U.S.C.A. § 7104(a).  The Federal Circuit held that 
§ 19.9(a)(2) denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain a waiver of the 
right to initial RO review from the appellant.  The 
determination was made in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The Board also notes that it is unclear whether the RO has 
adequately provided the veteran with notice to which he is 
entitled under 38 U.S.C.A. § 5103(a) and 38 U.S.C.A. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107, and the 
duty to assist regulations, found at 
66 Fed. Reg. 45,620-32 (August 27, 2001) 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
January 2003 for problems with his hands 
and wrists and skin.  With any necessary 
authorization from him, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request which 
have not previously secured.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  In particular, given that the 
regulations for the evaluation of skin 
disorders under the Code 7800 series were 
amended, effective from August 30, 2002, 
see 67 Fed. Reg. 49,590 (July 31, 2002), 
the RO must provide in the supplemental 
statement of the case the old and new 
rating criteria relating to Diagnostic 
Code 7800.  An appropriate period of time 
should be allowed for a response.

Then, the claims folder should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to comply with governing adjudicative 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



